application of the law to those facts de novo.    Lader v. Warden, 121 Nev.
                682, 686, 120 P.3d 1164, 1166 (2005).
                            Appellant argues that his counsel was ineffective for failing to
                include a provision in the guilty plea agreement that allowed appellant to
                retain the right to appeal the district court's denial of his motion for
                substitution of counsel. Appellant also argues that counsel should have
                also sought an interlocutory appeal regarding the denial of the motion.
                Appellant asserts that he sought the substitution of counsel because he
                wanted a new attorney that would pursue a different trial strategy and
                that he had a right to counsel of his choice.
                            Appellant fails to demonstrate that his trial counsel's
                performance was deficient or that he was prejudiced. Counsel testified at
                the evidentiary hearing that he attempted to preserve for direct appeal the
                denial of the substitution of counsel in the guilty plea agreement, but the
                State would not agree to the preservation of that issue.             See NRS
                174.035(3). Counsel testified that, despite the State's refusal to agree to
                the preservation of that issue, appellant still agreed to enter a guilty plea.
                Appellant fails to demonstrate that the actions of counsel in these
                circumstances were objectively unreasonable. In addition, appellant fails
                to demonstrate that objectively reasonable counsel would have attempted
                to file an interlocutory appeal regarding this issue, as he fails to
                demonstrate an appeal independent of his direct appeal would have been
                successfully pursued in this case.    See NRS 177.045. Appellant fails to
                demonstrate a reasonable probability that he would have refused to plead
                guilty and would have insisted on trial had counsel made further efforts to



SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A
                        preserve this issue for direct appeal. Therefore, the district court did not
                        err in denying this claim.
                                    Having concluded that appellant is not entitled to relief, we
                                    ORDER the judgment of the district court AFFIRMED.




                                                           Saitta


                        cc: Hon. Elizabeth Goff Gonzalez, District Judge
                             Christopher R. Oram
                             Attorney General/Carson City
                             Clark County District Attorney
                             Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                              3
(0) 1.907A    (urgepp